Exhibit 10.31

HERBALIFE LTD.

2005 STOCK INCENTIVE PLAN

STOCK APPRECIATION RIGHT AWARD AGREEMENT

STOCK APPRECIATION RIGHT AGREEMENT (this “Agreement”) dated as
of                     , 2007 (the “Grant Date”) between HERBALIFE LTD. (the
“Company”), and Michael O. Johnson (“Participant”).

WHEREAS, pursuant to the Herbalife Ltd. 2005 Stock Incentive Plan (the “Plan”),
the Committee designated under the Plan (or an officer of the Company to who the
authority to grant Awards has been delegated), desires to grant to Participant
an award of stock appreciation rights; and

WHEREAS, Participant desires to accept such award subject to the terms and
conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the Company and Participant, intending to be
legally bound, hereby agree as follows:

1. Grant.

(a) The Company hereby grants to the Participant an Award of                    
Stock Appreciation Rights (the “Award”) in accordance with Section 8 of the Plan
and subject to the terms and conditions set forth herein and in the Plan (each
as amended from time to time). Each Stock Appreciation Right represents the
right to receive, upon exercise of the Stock Appreciation Right pursuant to this
Agreement, from the Company, a payment, paid in Common Shares, par value $.002
per share, of the Company (the “Common Shares”), equal to (i) the excess of the
Fair Market Value, on the date of exercise, of one Common Share (as adjusted
from time to time pursuant to Section 12 of the Plan) over the Base Price (as
defined below) of the Stock Appreciation Right, divided by (ii) the Fair Market
Value, on the date of exercise, of one Common Share, subject to terms and
conditions set forth herein and in the Plan (each as amended from time to time).

(b) The “Base Price” for the Stock Appreciation Right shall be $ per share
(subject to adjustment as set forth in Section 12 of the Plan).

(c) Except as otherwise defined herein, capitalized terms used herein shall have
the meanings set forth in the Plan.

2. Time for Exercise.

(a) The Award will become vested and exercisable in accordance with the
following schedule: (i) 20% of the Stock Appreciation Rights will become vested
and exercisable on the first anniversary of the Grant Date, (ii) 20% of the
Stock Appreciation Rights will become vested and exercisable on the second
anniversary of the Grant Date and (iii) the remaining 60% of the Stock
Appreciation Rights subject to the Award will become vested and exercisable on
the third anniversary of the Grant Date.



--------------------------------------------------------------------------------

(b) Notwithstanding anything herein or in the Plan to the contrary, upon the
occurrence of a Change of Control, the vesting of the Award shall be accelerated
such that 50% of the then unvested portion of the Award shall become vested and
exercisable as of the date of the Change of Control; and

(c) Notwithstanding anything herein or in the Plan to the contrary:

(i) in the event that, (x) within the 90-day period immediately preceding a
Change in Control or (y) at any time following a Change of Control,
Participant’s employment with the Company and its Subsidiaries (or their
respective successors) is terminated for any reason other than by reason of
Participant’s resignation without Good Reason or a termination for Cause, the
Award shall become immediately and fully vested and exercisable as of
immediately prior to such termination of employment;

(ii) in the event of Participant’s death or disability (as such term is defined
in Section 22(e) of the Code), the Award shall become immediately and fully
vested and exercisable.

(d) In addition to the foregoing, subject to Paragraph 6 below, in the event of
a Change of Control, the Committee as constituted immediately before such Change
of Control may, in its sole discretion, accelerate the vesting and
exercisability of this Award upon such Change of Control or take such other
actions as provided in Section 13 of the Plan.

3. Expiration. The Award shall expire on the tenth (10th) anniversary of the
date hereof; provided, however, that the Award may earlier terminate as provided
in this Paragraph 3 and/or in Section 13 of the Plan.

(a) Upon termination of Participant’s employment with the Company for any
reason, that portion of the Award that is not vested and exercisable (after
giving effect to any acceleration of vesting pursuant to this Agreement or
otherwise) will terminate on the date of such termination of employment.

(b) Upon termination of Participant’s employment with the Company, that portion
of the Award that is vested and exercisable will terminate in accordance with
the following:

(i) if Participant’s employment with the Company is terminated for Cause, the
vested and exercisable portion of the Award will terminate on the date of such
termination;

(ii) if Participant’s employment with the Company is terminated by reason of
Participant’s death or disability (as such term is defined in Section 22(e) of
the Code), the vested and exercisable portion of the Award will terminate on the
date that is one hundred eighty (180) days immediately following the date of
such termination;

 

2



--------------------------------------------------------------------------------

(iii) if Participant’s employment with the Company is terminated by the Company
without Cause or by reason of Participant’s resignation for Good Reason, the
vested and exercisable portion of the Award will terminate on the date that is
the earlier of (A) six months following the expiration of any lock-up agreement
to which Participant is subject with respect to the Common Shares subject to
this Award and (B) the second anniversary of such termination, but in no event
earlier than the expiration of the Standard Exercise Period (as defined below);

(iv) if Participant’s employment with the Company is terminated by reason of
Participant’s resignation without Good Reason, the vested and exercisable
portion of the Award will terminate upon the expiration of the Standard Exercise
Period (as defined below).

(c) For purposes of this Agreement, the term “Cause” shall have the meaning
ascribed to such term in any written employment agreement between Participant
and the Company or one or more of its Subsidiaries, as the same may be amended
or modified from time to time.

(d) For purposes of this Agreement, the term “Good Reason” shall have the
meaning ascribed to such term in any written employment agreement between
Participant and the Company or one or more of its Subsidiaries, as the same may
be amended or modified from time to time.

(e) For purposes of this Agreement, the term “Standard Exercise Period” shall
mean the 30-day period immediately following the termination of Participant’s
employment with the Company for any reason; provided that, if at the time of
such termination the Company is in a “trading black-out” or “quiet period” or
subject to a lock-up period other than in connection with its initial public
offering, or Participant is otherwise prohibited from selling the Common Shares
subject to the Award due to material non-public information or applicable
regulation, then the Standard Exercise Period shall be then period that expires
thirty (30) days immediately following the expiration of any such restriction.

(f) Notwithstanding anything herein or in the Plan to the contrary, for purposes
of this Paragraph 3, if Participant continues to provide services to the Company
or any of its Subsidiaries as a director or consultant after the termination of
Participant’s full-time employment with the Company, Participant shall not be
deemed to have terminated employment with the Company until the termination of
Participant’s service to the Company and its Subsidiaries in all capacities.

4. Method of Exercise. The Award may be exercised by delivery to the Company
(attention: Secretary) of a notice of exercise in the form specified by the
Company specifying the number of shares with respect to which the Award is being
exercised.

5. Fractional Shares. No fractional shares may be purchased upon any exercise.

 

3



--------------------------------------------------------------------------------

6. Adjustments of Shares and Awards.

(a) Subject to Section 12(a) of the Plan, in the event of any change in the
outstanding Shares by reason of an acquisition, spin-off or reclassification,
recapitalization or merger, combination or exchange of Common Shares or other
corporate exchange, Change of Control or similar event, the Committee shall
adjust appropriately the number or kind of shares or securities subject to the
Award and Base Prices related thereto and make such other revisions to the Award
as it deems are equitably required.

(b) Notwithstanding anything in the Plan to the contrary, with respect to any
merger or consolidation of the Company into another corporation, the sale or
exchange of all or substantially all of the assets of the Company, a Change of
Control or the recapitalization, reclassification, liquidation or dissolution of
the Company or any other similar fundamental transaction involving the Company
or any of its Subsidiaries (any of the foregoing, a “Qualifying Event”), the
Committee shall provide either: (i) that the Award cannot be exercised after
such Qualifying Event, provided that the Award shall be immediately and fully
vested immediately prior to the consummation of any such Qualifying Event, and
provided further that nothing in this Paragraph 6(b) shall prohibit Participant
from exercising any then exercisable portion of the Award (including any portion
thereof which will become exercisable by virtue of such Qualifying Event) prior
to, or simultaneously with, the occurrence of such Qualifying Event and that,
upon the occurrence of such Qualifying Event, the Award will terminate and be of
no further force or effect and no longer be outstanding; (ii) that the Award
will remain outstanding after such Qualifying Event, and from and after the
consummation of such Qualifying Event, the Award will be exercisable for the
kind and amount of securities and/or other property receivable as a result of
such Qualifying Event by the holder of a number of Common Shares for which the
Award could have been exercised immediately prior to such Qualifying Event; or
(iii) the Award (including both the exercisable and unexercisable portions
thereof) will be cancelled in its entirety and repurchased by the Company at a
specific price equal to the excess, if any, of the Fair Market Value of the
relevant underlying Common Shares less the applicable Base Price and that, upon
the occurrence of such Qualifying Event, the Award will terminate and be of no
further force or effect and no longer be outstanding. In the event of any
conflict or inconsistency between the terms and conditions of this Paragraph
6(b) and the terms and conditions of Sections 12(b) and/or 13 of the Plan, the
terms and condition of this Paragraph 6(b) shall control. The Committee’s
election pursuant to this Paragraph 6(b) will be applied in the same manner to
all other holders of the Company’s stock options and stock appreciation rights
whose award agreements contain a similar provision. The Committee may only elect
the alternatives specified in clauses (i) or (iii) of the first sentence of this
Paragraph 6(b) in connection with any Qualifying Event described in clauses
(iii)(A) or (iii)(C) of the definition of “Change of Control” (as such term is
defined in the Plan).

7. Compliance With Legal Requirements.

(a) The Award shall not be exercisable and no Common Shares shall be issued or
transferred pursuant to this Agreement or the Plan unless and until the Tax
Withholding Obligation (as defined below), and all legal requirements applicable
to such issuance or transfer have, in the opinion of counsel to the Company,
been satisfied. Such legal requirements may

 

4



--------------------------------------------------------------------------------

include, but are not limited to, (i) registering or qualifying such Common
Shares under any state or federal law or under the rules of any stock exchange
or trading system, (ii) satisfying any applicable law or rule relating to the
transfer of unregistered securities or demonstrating the availability of an
exemption from applicable laws, (iii) placing a restricted legend on the Common
Shares issued pursuant to the exercise of the Award, or (iv) obtaining the
consent or approval of any governmental regulatory body.

(b) Participant understands that the Company is under no obligation to register
for resale the Common Shares issued upon exercise of the Award. The Company may
impose such restrictions, conditions or limitations as it determines appropriate
as to the timing and manner of any exercise of the Award and/or any resales by
Participant or other subsequent transfers by Participant of any Common Shares
issued as a result of the exercise of the Award, including without limitation
(i) restrictions under an insider trading policy, (ii) restrictions that may be
necessary in the absence of an effective registration statement under the
Securities Act of 1933, as amended, covering the Award and/or the Common Shares
underlying the Award and (iii) restrictions as to the use of a specified
brokerage firm or other agent for exercising the Award and/or for such resales
or other transfers. The sale of the shares underlying the Award must also comply
with other applicable laws and regulations governing the sale of such shares.

8. Shareholder Rights. Participant shall not be deemed a shareholder of the
Company with respect to any of the Common Shares subject to the Award, except to
the extent that such shares shall have been purchased and transferred to
Participant.

9. Withholding Taxes.

(a) Participant is liable and responsible for all taxes owed in connection with
the Award, regardless of any action the Company takes with respect to any tax
withholding obligations that arise in connection with the Award. The Company
does not make any representation or undertaking regarding the treatment of any
tax withholding in connection with the grant, vesting or settlement of the Award
or the subsequent sale of Common Shares issuable pursuant to the Award. The
Company does not commit and is under no obligation to structure the Award to
reduce or eliminate Participant’s tax liability.

(b) Prior to any event in connection with the Award (e.g., vesting or payment in
respect of the Award) that the Company determines may result in any domestic or
foreign tax withholding obligation, whether national, federal, state or local,
including any social tax obligation (the “Tax Withholding Obligation”),
Participant is required to arrange for the satisfaction of the amount of such
Tax Withholding Obligation in a manner acceptable to the Company.

(c) Unless the Committee provides otherwise, at any time not less than five
(5) business days before any Tax Withholding Obligation arises (e.g., at the
time the Award is exercised, in whole or in part), Participant shall notify the
Company of Participant’s election to pay Participant’s Tax Withholding
Obligation by wire transfer, cashier’s check or other means permitted by the
Company. In such case, Participant shall satisfy his or her tax withholding
obligation by paying to the Company on such date as it shall specify an amount
that the

 

5



--------------------------------------------------------------------------------

Company determines is sufficient to satisfy the expected Tax Withholding
Obligation by (i) wire transfer to such account as the Company may direct,
(ii) delivery of a cashier’s check payable to the Company, Attn: General
Counsel, at the Company’s principal executive offices, or such other address as
the Company may from time to time direct, or (iii) such other means as the
Company may establish or permit. Participant agrees and acknowledges that prior
to the date the Tax Withholding Obligation arises, the Company will be required
to estimate the amount of the Tax Withholding Obligation and accordingly may
require the amount paid to the Company under this Paragraph 9(c) to be more than
the minimum amount that may actually be due and that, if Participant has not
delivered payment of a sufficient amount to the Company to satisfy the Tax
Withholding Obligation (regardless of whether as a result of the Company
underestimating the required payment or Participant failing to timely make the
required payment), the additional Tax Withholding Obligation amounts shall be
satisfied such other means as the Committee deems appropriate.

10. Assignment or Transfer Prohibited. The Award may not be assigned or
transferred otherwise than by will or by the laws of descent and distribution,
and may be exercised during the life of Participant only by Participant or
Participant’s guardian or legal representative. Neither the Award nor any right
hereunder shall be subject to attachment, execution or other similar process. In
the event of any attempt by Participant to alienate, assign, pledge, hypothecate
or otherwise dispose of the Award or any right hereunder, except as provided for
herein, or in the event of the levy or any attachment, execution or similar
process upon the rights or interests hereby conferred, the Company may terminate
the Award by notice to Participant, and the Award shall thereupon become null
and void.

11. Committee Authority. Any question concerning the interpretation of this
Agreement or the Plan, any adjustments required to be made under this Agreement
or the Plan, and any controversy that may arise under this Agreement or the Plan
shall be determined by the Committee in its sole and absolute discretion. All
decisions by the Committee shall be final and binding.

12. Application of the Plan. The terms of this Agreement are governed by the
terms of the Plan, as it exists on the date of hereof and as the Plan is amended
from time to time. In the event of any conflict between the provisions of this
Agreement and the provisions of the Plan, the terms of the Plan shall control,
except as expressly stated otherwise herein. As used herein, the term “Section”
generally refers to provisions within the Plan, and the term “Paragraph” refers
to provisions of this Agreement.

13. No Right to Continued Employment. Nothing in the Plan, in this Agreement or
any other instrument executed pursuant thereto or hereto shall confer upon
Participant any right to continued employment with the Company or any of its
subsidiaries or affiliates.

14. Further Assurances. Each party hereto shall cooperate with each other party,
shall do and perform or cause to be done and performed all further acts and
things, and shall execute and deliver all other agreements, certificates,
instruments, and documents as any other party hereto reasonably may request in
order to carry out the intent and accomplish the purposes of this Agreement and
the Plan.

 

6



--------------------------------------------------------------------------------

15. Entire Agreement. This Agreement and the Plan together set forth the entire
agreement and understanding between the parties as to the subject matter hereof
and supersede all prior oral and written and all contemporaneous or subsequent
oral discussions, agreements and understandings of any kind or nature.

16. Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding on, the Company and its successors and assigns and
Participant and Participant’s legal representatives, heirs, legatees,
distributees, assigns and transferees by operation of law, whether or not any
such person will have become a party to this Agreement and agreed in writing to
join herein and be bound by the terms and conditions hereof.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

    HERBALIFE LTD.       By:      [Participant]       Name:       Title:

 

7